Citation Nr: 0635113	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  92-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee below 
knee amputation as secondary to service connected multiple 
sclerosis (MS).

2.  Entitlement to an effective date earlier than March 18, 
1994 for the award of a total disability rating due to 
individual unemployability (TDIU).

3.  Entitlement to specially adapted housing.

4.  Whether the RO's June 19, 1996 decision should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE) for denying an award of special monthly compensation 
for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1960.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The claim of entitlement to specially adapted housing is 
addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left knee below knee amputation and 
underlying causes are not proximately due to, or represent an 
additional impairment of, service connected MS.

2.  The veteran filed an informal application for TDIU on May 
11, 1992, and this application was not received within one 
year of the date that it is factually ascertainable that the 
veteran was precluded from performing substantially gainful 
employment due to service connected disability.

3.  The veteran has not demonstrated that the RO committed an 
outcome determinative error in its June 19, 1996 decision 
denying entitlement to special monthly compensation based 
upon loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Left below knee amputation is not proximately due to 
service connected MS.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2005); 71 Fed. Reg. 52744, 52746 
(September 7, 2006).

2.  The criteria for an effective date of May 11, 1992, but 
no earlier, for entitlement to an award of TDIU have been 
met.  U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2005); Harper v. Brown, 10 Vet. App. 125, 
126-7 (1997).

3.  The RO did not commit CUE in its June 19, 1996 decision 
by denying entitlement to special monthly compensation for 
loss of use of a creative organ.  38 U.S.C.A. §§ 1114(k), 
7109 (West 2002); 38 C.F.R. § 3.350 (1995); VAOPGCPREC 5-89 
(March 23, 1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary service connection

The veteran claims that his left below knee amputation 
results from circulatory complications of his service 
connected MS.  He served on active duty from October 1956 to 
September 1960.  An October 1967 statement from Roy L. Swank, 
M.D., Ph. D., a neurologist with the University of Oregon 
Medical School, diagnosed the veteran as having MS.  His 
examination was significant for a pale right eye disc, slight 
tremulousness on finger-to-nose testing, equivocal plantars, 
20/200 vision on the right, and cyanotic appearing feet.  His 
treatment consisted of a low-fat diet, plenty of rest, and 1/2-
grain of Butibarbital three times a day.

VA examinations in January and February 1968 identified MS 
symptoms of weakness of grip in the left hand, optic atrophy 
of the right eye and beginning pallor of the left eye.  
Examination of his cardiovascular system indicated that an 
area of cardiac dullness was not made out.  His heart sounds 
were of poor quality with a marginally subdued 1st sound and 
muffled 2nd sound.  No murmur was heard.  His peripheral 
pulses demonstrated good pulsations.  

An RO rating decision dated March 1968 granted service 
connection for MS, and assigned an initial 30 percent 
evaluation.  

In pertinent part, the veteran received inpatient treatment 
in February 1983 due to complaint of weakness and tiredness 
with a low potassium level.  He had a three year history of 
treatment for hypertension.  His evaluation included an 
electrocardiograph (EKG) finding of left ventricular 
hypertrophy.  His neurology consultation felt that his MS was 
in remission.  He was thought to have had an episode of 
hypokalemia secondary to Dyazide diuretics.  His hypertensive 
medications were changed to Triamterene and Pindolol.  He was 
discharged with diagnoses of alleged MS in remission, 
hypertension and hypokalemia.  An inpatient treatment in 
April 1984 noted that his Dyazide had been resumed two months 
previous due to uncontrolled hypertension.  His evaluation 
included an EKG finding of left ventricular hypertrophy 
"consistent with hypertension."  He was given discharge 
diagnoses of essential hypertension, multiple sclerosis in 
complete remission, and extensive tinea versicolor and tinea 
corporis.

In November 1990, the veteran suffered an abdominal aortic 
aneurysm rupture requiring emergency surgical repair.  On 
admission, his physical examination demonstrated absent left 
femoral and pedal pulses, a diminished right femoral pulse, 
and an absent right distal pulse.  Postoperatively, he 
developed left leg ischemia and gangrene necessitating a left 
below knee amputation.  He further developed acute renal 
failure requiring hemodialysis.  A subsequent peripheral 
evaluation of the lower extremities showed that the resting 
segmental Doppler pressures and waveforms were within normal 
limits in the right lower extremity, and there appeared to be 
no evidence of any significant inflow problem to the left 
lower extremity.

In December 1991, Dr. Swank submitted a statement which read 
as follows:

"Enclosed is a copy of an article which appeared 
in 1948 in New York.  This study is the most 
serious one of the general vascular system in 
multiple sclerosis that I have seen.  A high 
percentage of cases eventually develop ischemia of 
the extremities, especially in the feet and legs.  
This results in feet being very cold, ischemic and 
discolored.  Occasionally toes and even parts of 
an extremity become gangrenous.

In [the veteran's] case, I would consider the 
multiple sclerosis to be the cause of the loss of 
his leg and rupture of his aorta."

Attached to the statement was a chapter from a 1948 
publication, entitled Significance of Peripheral Vascular 
Changes in Multiple Sclerosis, authored by Dr. G.O. Grain 
from the Division of Neuropsychiatry and Dr. W. E. Jahsman, 
from the Division of General Medicine at Henry Ford Hospital.  
The chapter indicated that clinical studies accumulating 
since 1937 led them to the conviction that a vascular 
relationship was part of the demyelinating process of MS due 
to the relationship of plaque to blood vessel on 
histopathological grounds.  There was clinical evidence of 
physiological and structural changes in peripheral 
circulation as an almost invariable accompaniment of the 
disease.  Their findings focused on high incidences of 
peripheral vascular findings in MS patients for both 
capillaroscopy and dermathermometry, and suggested the 
peripheral changes occurred as early as the clinical 
manifestations of the disease and increased in severity with 
the progression of the disease.  Their findings supported 
their previous hypothesis that "the lesions of multiple 
sclerosis develop as a result of recurrent episodes of 
anoxemia in circumscribed patches of the central nervous 
system, produced by occlusive ischemia on the arterial side 
of the capillary bed."  The authors provided the following 
conclusions:

"1.  Abnormalities of peripheral circulation as 
observed by clinical methods occur in a high 
percentage of cases of multiple sclerosis.
2.  The most characteristic abnormality is spasm 
of the peripheral capillaries and arterioles.
3.  Analysis of the peripheral vascular changes in 
multiple sclerosis does not support a supposition 
that they represent clinical manifestations of 
lesions involving central vasomotor pathways.
4.  These findings support the theories of a 
vascular basis for the demyelinating lesions of 
multiple sclerosis.
5.  The primary importance of angiospasm in the 
etiology of multiple sclerosis has not yet been 
established.
6.  It seems probable that the occurrence of 
vasospasm in multiple sclerosis may be a general 
manifestation of a toxic or allergic process, 
occurring with destructive intensity in the foci 
of the demyelinating disease.
7.  The high degree of incidence of peripheral 
vascular disorder in multiple sclerosis 
constitutes a useful diagnostic sign."

Thereafter, the veteran submitted extracts from medical 
treatise articles.  One article, entitled Autonomic 
dysfunction in multiple sclerosis (respiratory and cardiac 
disturbances), found significantly raised respiratory rates 
among MS patients and possible cardio-respiratory disorder.  
Another article, entitled Evidence for cardiovascular 
autonomic nerve dysfunction in multiple sclerosis, concluded 
that "a significant number of patients with multiple 
sclerosis show evidence of autonomic dysfunction involving 
the cardiovascular system."  An article, entitled 
Rheological and fibrinolytic findings in multiple sclerosis, 
found an increase in whole blood viscosity in MS patients 
caused by a decrease in erythrocyte deformability.  It was 
concluded that "[t]he abnormalities observed in multiple 
sclerosis patients are considered to be a consequence of a 
non-specific activation of the coagulative system in a 
chronic immunological disease."  Other articles were 
entitled Autonomic vascular reactions and a disorder in 
cardiac activity in disseminated sclerosis patients, Some 
aspects of peripheral circulation in patients with multiple 
sclerosis, Multiple sclerosis associated with eosinophilic 
vasculitis, pericarditis, and hypocomplementemia, and 
Inflammatory vasculitis in multiple sclerosis.

A November 1992 letter from Fordham University provided the 
veteran with search results of medical literature and 
articles discussing both MS and hemodynamics, blood 
circulation and/or cardiovascular disease.

In a letter dated March 1995, Dr. Swank provided the 
following medical statement:

"I am surprised at the attitude of the V.A. 
regarding your case.  The clear cut diagnosis 
established here at O.H.S.U. and repeatedly 
confirmed by MRI and examination in several V.A. 
establishments would put this basic question to 
rest.

The ruptured aorta and amputation of a leg would 
most certainly be related and due to the Multiple 
Sclerosis.  Now, we have another complication, 
namely kidney failure which is also seen late in 
M.S.  The study by Grain and Johnson points clearly 
to the frequent vascular complications which appear 
early in the disease multiple sclerosis, and leads 
to general atherosclerosis of the vascular system - 
in this patient, rupture of the aorta, obstruction 
of circulatory flow to the extremities with loss of 
one (1) leg, and finally kidney disease.

Your inability to work should be, if not, obvious 
to an examiner.  The weakness and high fatigability 
from m.s. has not been adequately considered, and 
it could be another disabling feature in the 
case."

At that time, the veteran submitted additional medical 
treatise articles in support of his claim.  One article, 
entitled Neuropeptide Y plasma levels and serum dopamine-
beta-hydroxylase activity in MS patients with and without 
abnormal cardiovascular reflexes, found that MS patients 
manifested alterations in the cardiovascular reflexes, 
cutaneous sympathetic response, and lymphomonocyte adrenergic 
binding.  Another article, entitled Immunohistochemical study 
of vascular injury in acute multiple sclerosis, provided the 
following conclusion:

"CONCLUSION:  It is proposed that vascular 
endothelial cell activation may be an early and 
pivotal event in the evolution of multiple 
sclerosis, and that demyelination may have an 
ischaemic basis in this condition.  The vascular 
endothelium may contain an early element in the 
evolution of multiple sclerosis."

The veteran also submitted an MS newsletter published by Dr. 
Swank to his patients.  Dr. Swank recommended a low fat diet 
to treat MS to combat a process he called micro-embolism.  He 
reported that his studies showed plasma and red blood cell 
mobility abnormalities in MS patients that he was treating 
with plasma infusions.  His work was published in the Journal 
of Plasma Therapy (Roy L. Swank, Frans Peetom, Michael Daley, 
Cherry Tamblyn, and Geoffrey Seaman; Plasma in Multiple 
Sclerosis: A Possible Abnormality, Plasma & Transfus. 
Technol. 1983, 4:301-311).  There was another entry that 
stated as follows:

"There is increasing evidence that generalized 
circulatory changes occur in M.S. patients.  For 
example there are visible changes in the blood 
vessels of the retina of the eyes in M.S. patients; 
most patients have cold hands and feet; 
subcutaneous black and blue marks are frequently 
noted in patients due to capillary hemorrhage; 
blood platelets are often adhesive in M.S. 
patients; and most patients are sensitive to heat 
and often cold.  To this evidence of a generalized 
vascular factor in M.S. can be added our own study 
of cerebral circulation noted above.  Further 
evidence of vascular factors in M.S. were presented 
in a previous progress report (Dec. 1, 1982) in 
which the red blood cell mobility test was 
discussed.  By means of this test we were able to 
demonstrate that a difference exists between blood 
plasma of normal subjects and of patients with 
M.S."

In December 2001, a VA cardiologist reviewed the claims 
folder.  After reviewing the veteran's medical history, the 
examiner provided the following analysis:

"10.  In a review in the Journal Neurology by Dr. 
Bashir, September 1999, the clinical and laboratory 
findings of multiple sclerosis were delineated.  
Multiple sclerosis is an immune-mediated 
demyelinating disease of the central nervous 
system.  It shows a range of clinical features and 
natural history.  There is a progressive form of 
multiple sclerosis, in which the disease progresses 
from the onset with occasional plateaus and 
temporary minor improvement; but, relapses during 
its course.  This pattern of relapsing/remitting of 
multiple sclerosis undergoes transition to a 
progressive course.  The patient's main findings 
are those of progressive myelopathy.  The patient 
has no cardiovascular manifestation.  Mainly, the 
patient has motor, sensory, visual, cerebellar 
brain stem, bowel and bladder, and a minority with 
mental changes.



B.  REMARKS:

In conclusion of this patient's review, the record 
does not support a relationship between the 
multiple sclerosis and the left below the knee 
amputation.  And therefore, since there is no 
relationship established in the literature, or in 
the patient's record, that a service connected 
disability for multiple sclerosis should not be 
proposed at this time, to explain the left below 
the knee amputation."

Based on this evidence, the Board requested specialist 
opinion from an Independent Medical Examiner (IME) in July 
2006.  On July 27, 2006, an opinion was rendered by Elias A. 
Giraldo, M.D., of the University of Tennessee College of 
Medicine.  Dr. Giraldo is an Assistant Professor of Neurology 
and Neurosurgery, Director of the Stroke, Neurological 
Critical Care and Headache Medicine Programs, and a Diplomate 
of the American Board of Psychiatry and Neurology.  The IME 
opinion states as follows:

As per your request, this is in reference of my 
review of the record of the [veteran] that 
includes the discussion of medical opinions and 
the provided medical treatise material and medical 
principles pertinent to the appellant's case.

Multiple sclerosis (MS) is by definition an 
immune-mediated demyelinating disease of the 
central nervous system.  [Heterogeneity of 
multiple sclerosis lesions.  Ann Neurol 
2000;47:707-717] [Recommended diagnostic criteria 
for multiple sclerosis.  Ann Neurol 2001;50:121-
127].  Therefore, it is not a cardiovascular 
disease.

Moreover, I could not identified [sic] any 
potentially eligible study that has demonstrated a 
relationship between cardiovascular disease 
(including aortic aneurysm, peripheral artery 
disease and gangrene) and multiple sclerosis (MS) 
through a computerized Medline search of the 
medical literature in English including the period 
1966 to July 26, 2006.  I applied the following 
search algorithm to Medical Subjects Headings and 
free text words: (cardiovascular disease OR aortic 
aneurysm OR gangrene OR peripheral artery disease) 
AND multiple sclerosis AND (case-control OR case-
epidemiolog*).  I applied similar search 
strategies to the databases:  High Wire Press 
(Stanford University) including the period 1944 to 
July 26, 2006, and LILACS (Latin American and 
Caribbean).  I also examined the references in the 
articles retrieved through the computerized 
search, other published articles on the 
epidemiology of MS and the MS chapter written by 
Drs. Michael J. Olek and David M. Dawson, two 
recognized authorities in the field, as appeared 
in the current edition of the neurology textbook: 
Neurology in Clinical Practice, 4th Edition, 
Butterworth-Heinemann, 2004 and Electronic 
Edition, 2006.

On the other hand, symptoms related to alterations 
of the autonomous nervous system are frequent in 
patients with MS but they do not represent 
cardiovascular disease.  Bladder or bowel 
dysfunction or impairment of sexual performance is 
highly distressing for most MS patients, whereas 
the clinical relevance of other autonomic symptoms 
is less clear.  Cardiovascular autonomic 
alterations might relate to clinical signs such as 
orthostatic intolerance; a relationship with 
fatigue is certain.  However, the frequency of 
abnormal findings in tests for the cardiovascular 
autonomous system varies due to the lack of 
standardized test performance or differentially 
used cut-off values.  Besides these clinical 
aspects, alterations of the autonomic nervous 
system have also been reported to alter 
immunological cascades in experimental conditions.  
However, corresponding results have not been 
confirmed in clinical trials yet [Multiple 
sclerosis and the autonomic nervous system.  J. 
Neurol. 2006;253 Suppl 1:121-5].

The only manifestation relation to vascular 
disease in MS patients found was retinal 
periphlebitis that suggests the existence of a 
vascular mechanism in the pathogenesis of multiple 
sclerosis.  [Retinal periphlebitis in multiple 
sclerosis.  J Am Optom Assoc.  1993;64(7):475-8].  
However, retinal periphlebitis is a type of venous 
arterial vascular disease and therefore, it does 
not represent arterial vascular disease like the 
rupture of an abdominal aortic aneurysm that the 
appellant had and was likely the cause of his left 
below knee amputation based on my review of the 
records.

In conclusion, in my opinion, it is not likely 
(probability lower than 50%) that the veteran's 
left below knee amputation and/or underlying 
causes are proximately due to, or represent an 
additional impairment, of the service connected 
MS.

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  See also 38 C.F.R. 
§ 3.310(a) (2001).  This provision has been construed as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The preponderance of the evidence establishes that the 
veteran's left knee below knee amputation and underlying 
causes are not proximately due to, or represent an additional 
impairment of, service connected MS.  The most persuasive 
evidence in this case consists of the July 2006 IME and 
December 2001 VA cardiologist opinions that, based upon 
review of the claims folder and recently published medical 
treatises and publications, have determined that no causal 
relationship exists between MS and arterial vascular disease 
and/or rupture of an abdominal aortic aneurysm.  Both of 
these specialists concur in the conclusion that MS is an 
immune-mediated demyelinating disease of the central nervous 
system having no cardiovascular manifestations.  These 
opinions hold more probative weight than the opinion of Dr. 
Swank who relies heavily upon a 1948 publication to support 
the proposition that there is a generalized vascular effect 
of MS.  The suggested correlation reached in the 1948 
publication by Grain and Johnson, as well as the clinical 
studies submitted to the record, have not been adopted in the 
more recent authoritative writings.  More importantly, none 
of these publications speak to the particular facts of this 
case as to whether the veteran's MS bears any causal 
relationship to his underlying arterial vascular disease.

The veteran's own personal beliefs as to a causal 
relationship between his MS and the disease underlying his 
ultimate left below knee amputation holds no probative value 
in this case as he is not shown to possess the requisite 
training to speak to issues of medical diagnosis and 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  The opinion from Dr. 
Swank is deemed competent evidence supportive of the claim, 
but the weight of the competent evidence in this case 
preponderates against the claim.  The benefit of the doubt 
rule, therefore, does not apply.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

II.  Earlier effective date for award of TDIU

The veteran claims entitlement to an effective date earlier 
than March 18, 1994 for his award of TDIU.  Generally, "the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  Where service connection has already been 
established, a TDIU claim may be considered a type of 
increased rating claim.  Norris v. West, 12 Vet. App. 413, 
420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  

The implementing regulation specifies that an effective date 
of an award based upon a claim for increased disability 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).  An earlier effective date of award may only be 
assigned if the claim for an increase is received within one 
year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2) (2005); VAOPGCPREC 12-98 
(Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2005).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2005).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

An RO rating decision dated April 2000 granted entitlement to 
service connection for right lower extremity neuropathy with 
a noncompensable rating effective March 18, 1991, and 
assigned an effective date of March 18, 1991 for a 20 percent 
evaluation for right lower extremity neuropathy.  At that 
time, the RO determined that the combination of the veteran's 
service connected disabilities of post-operative ankylosis of 
the right ankle rated as 40 percent disabling, multiple 
sclerosis rated as 30 percent disabling, optic neuritis rated 
as 20 percent disabling, migraine-type cephalgia rated as 10 
percent disabling, right lower extremity neuropathy rated as 
10 percent disabling, residuals of fracture of the left 
(minor) wrist rated as noncompensable, left lower extremity 
neuropathy rated as noncompensable, and erectile dysfunction 
rated as noncompensable rendered him unemployable effective 
to the date of the formal application for TDIU filed on March 
18, 1994.  The veteran last engaged in substantially gainful 
employment in November 1990.  The RO's factual finding 
establishes that the veteran was precluded from performing 
substantially gainful employment due to service connected 
disability since at least March 18, 1991, if not earlier.

A review of the record includes a written statement from the 
veteran received on May 11, 1992 wherein he attributed an 
inability to ambulate independently due to a lack of 
equilibrium caused by his service connected MS and 
instability caused by his service connected ankylosis of the 
right ankle.  He alleged that, even if his left leg 
amputation was deemed to be of non-service connected origin, 
"the service connected disabilities that are acknowledged 
are keeping me from gainful employment."  At that time, the 
veteran had pending claims of entitlement to increased 
ratings for his service connected MS and right ankle 
disability.  The Board finds that this document can be 
reasonably construed as an application for TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits 
evidence of medical disability, makes a claim for highest 
possible rating, and submits evidence of unemployability, an 
informal claim is raised under 38 CFR 3.155(a)).  There are 
no earlier written communications of record or medical 
reports that can reasonably be construed as effectuating an 
informal claim for TDIU.

The Board finds that the veteran is entitled to an effective 
date of May 11, 1992 for his award of entitlement to TDIU 
based upon the filing of written informal claim claiming 
unemployability due to service connected disability.  
38 C.F.R. §§ 3.155(a), 3.400(o)(2) (2005).  An effective date 
prior to May 11, 1992 is precluded by law as the informal 
application was not received within one year of the date that 
it is factually ascertainable that the veteran was precluded 
from performing substantially gainful employment due to 
service connected disability.  38 C.F.R. § 3.400(o)(2) 
(2005); Harper, 10 Vet. App. at 126-7.  The law, and not the 
facts, is dispositive as to the issue of an effective date 
earlier than May 11, 1992 for an award of entitlement to 
TDIU.



III.  CUE

The veteran claims that the RO committed CUE in its June 19, 
1996 rating decision that denied an award of special monthly 
compensation for loss of use of a creative organ.  He argues 
that the RO committed an error of law by concluding that an 
elective vasectomy performed prior to the onset of his 
service connected impotency precluded consideration of an 
award of special monthly compensation.  He argues that his 
vasectomy did not affect his ability to engage in sexual 
intercourse, and that special monthly compensation was 
allowable under law for his lost ability to engage in sexual 
intercourse with the onset of his service connected 
impotency.  He argues that the RO failed to consider the 
mental and emotional aspects of being unable to engage in 
sexual intercourse, and having no success with a mechanical 
vacuum pump.  He indicates that, following an operation in 
1994, the number of days he experienced non-erections 
exceeded the days he was able to maintain erections.

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994); Bustos v. West, 179 F. 
3d 1378, 1380 (Fed. Cir. 1999).  A mere broad allegation of a 
failure to follow the regulations, or the failure to give due 
process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

The law extant in 1996 included a statutory authorization 
providing for special monthly compensation to be paid for 
anatomical loss or loss of use of a creative organ.  38 
U.S.C.A. § 1114(k) (West 2002).  The implementing regulation, 
38 C.F.R. § 3.350(a)(1), defined loss of a creative organ by 
the absence or nonfunctioning of a testicle, the absence of 
spermatozoa, and atrophy resulting from mumps followed by 
orchitis in service.  There was no specific provision 
defining "loss of use" of a creative organ.  Loss or loss 
of use due to an elective operation did not establish 
entitlement to the benefit sought.  38 C.F.R. § 3.350(c)(iii) 
(1995).  However, loss or loss of use due to injury caused by 
the elective procedure would support entitlement to the 
benefit.  Id. 

A precedential opinion from VA's General Counsel, citing the 
congressional record enacting statutory entitlement to 
special monthly compensation, held that the statutory award 
for special monthly compensation was not predicated directly 
on the average reduction of earning capacity, see 38 U.S.C. § 
1155, but "primarily upon consideration of noneconomic 
factors such as personal inconvenience, social inadaptability 
or profound nature of the disability."  VAOPGCPREC 5-89 
(March 23, 1989).  The purpose of the award was to account 
for psychological factors.  Id.  It was noted that the term 
"anatomical loss" had been added to the statute in 1952 
that was intended to allow special monthly compensation for 
an individual who had underwent an elective sterilization, 
but later had anatomical loss of a creative organ of service 
connected origin.

A non-precedential Board memorandum dated on May 11, 1988 
indicated that the medical question of whether surgical 
implantation of a penile prosthesis to achieve erection 
precluded a grant of special monthly compensation for loss of 
use was a factual determination involving "whether the 
psycho/social factors have been mitigated by implantation of 
the apparatus, whether the veteran's physical integrity has 
been restored, and to what extent the inconvenience and 
residual dysfunction attending the use of the device is of 
consequence."

An RO rating decision dated June 19, 1996 granted the 
veteran's claim of entitlement to service connection for 
impotency as secondary to service connected MS.  The RO 
assigned a noncompensable rating, and denied entitlement to 
special monthly compensation.  In so doing, the RO reasoned 
as follows:

It is determined that the veteran does in fact 
have impotency (lack of erectile power) due to 
multiple sclerosis.  However, only a zero percent 
evaluation is assigned for this condition with no 
entitlement to special monthly compensation.  
History clearly shows veteran with vasectomy in 
1956 which prohibits, therefore, consideration of 
special monthly compensation for loss of use of 
creative organ.  The loss of use was essentially 
brought about by the vasectomy in 1956 prior to 
the onset of impotency (lack of erectile power) 
due to multiple sclerosis.  Additional special 
monthly compensation, therefore, could only be 
authorized if there is a separate condition such 
as anatomical loss of a creative organ which can 
be traced directly due to the multiple sclerosis.  
Such, however, is not the case as shown by 
evidence of record.

The Board finds that the veteran has not demonstrated that 
the RO committed an outcome determinative error in its June 
1996 decision denying entitlement to special monthly 
compensation based upon loss of use of a creative organ.  The 
law extant in 1996, particularly the provisions of 38 C.F.R. 
§ 3.350(c)(iii) and VAOPGCPREC 5-89 (March 23, 1989), 
contemplated varying meanings to "loss of use" of an organ.  
An award of special monthly compensation was precluded for 
the veteran's inability to procreate due to his vasectomy, 
but was not precluded for loss of use of his creative organ 
if impotency resulted from service connected origin.  
However, the evidence of record included the veteran's 
assertions that his impotency was intermittent in nature.  He 
generally had one erection per month.  See Veteran statements 
received in March and June 1996.  The RO could have concluded 
that the veteran's intermittent nature of his impotency did 
not amount to "loss of use" of a creative organ for 
purposes of entitlement to special monthly compensation.  The 
Board cannot conclude from the record that the RO committed 
an outcome determinative error as the factual evidence could 
have supported a denial of entitlement to special monthly 
compensation and the CUE claim, therefore, must be denied.

IV.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

RO letters dated April 2001 and May 2005 satisfied elements 
(1), (2), and (3) by notifying him of the types of evidence 
and/or information necessary to substantiate his service 
connection claim, and the relative duties on the part of 
himself and VA in developing his claim.  The May 2005 letter 
satisfied element (4) by informing him "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The notice requirements are not applicable to CUE 
claims.  Livesay v. Prinicipi, 15 Vet. App. 165 (2001).  The 
earlier effective date claim has been granted in full, and 
there is no possible legal basis for an effective date 
earlier than May 11, 1992.  As such, the notice requirements 
are not applicable to the claim.  Morris v. Principi, 239 
F.3d 1292, 1295 (Fed. Cir. 2001); VAOPGCPREC 5-2004 (June 23, 
2004).

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

The rating decision on appeal, the statement of the case 
(SOC), and supplemental statements of the case (SSOC) 
provided the veteran with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
The veteran responded by submitting his own private medical 
opinion as well as medical treatise-type documents in an 
effort to substantiate his claim.  Thus, he has demonstrated 
actual knowledge of the evidence and information necessary to 
substantiate his claim on the dispositive issue in this case.  
As a result of the evidence submitted by the veteran, the 
Board sought an IME opinion.  The veteran was provided the 
opinion and an additional period of time to provide 
additional argument and/or evidence.  Thus, any notice 
deficiency that may exist in the case has resulted in non-
prejudicial harmless error.  38 C.F.R. § 20.1102 (2005).  

As the service connection claim has been denied, any 
deficiency with respect to providing him notice of the 
evidence and information necessary to establish an initial 
rating and effective date of award is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the preponderance of the evidence weighs against any causal 
relationship between MS and arterial vascular disease, the 
recent amendment of 38 C.F.R. § 3.310(b) has no application 
in this case and no prejudice results from not having the 
agency of original jurisdiction review the claim under the 
revision of law.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claims on 
appeal.  The RO also obtained medical and legal documents 
pertaining to the veteran's award of disability benefits by 
the Social Security Administration (SSA).  VA has obtained 
medical opinion based upon review of the claims folder, and 
the Board obtained an IME opinion.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.




ORDER

The claim of entitlement to service connection for left knee 
below knee amputation as secondary to service connected 
multiple sclerosis is denied.

An effective date of May 11, 1992, but no earlier, for the 
award of entitlement to TDIU is granted.

The RO's June 19, 1996 decision, that denied entitlement to 
special monthly compensation for loss of use of a creative 
organ, was not clearly and unmistakably erroneous.



REMAND

A claimant may be eligible for a certificate of eligibility 
for assistance in acquiring specially adapted housing when 
he/she has permanent and total service connected disability 
due to the loss, or loss of use, of one lower extremity 
together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 C.F.R. § 3.809(b)(3) (2005).

VA peripheral nerves examination in September 2002 included 
opinion that the veteran had a 75-80 percent loss of function 
of the right lower extremity secondary to his service 
connected MS and triple arthrodesis surgery on the right 
ankle.  This examination report described "spasticity and 
weakness of [the veteran's] hands and fingers."  Dr. Swank 
has noted that the veteran's MS results in weakness and high 
fatigability, and the veteran further reports loss of balance 
due to MS.  The Board requires medical examination and 
opinion to determine whether the effects of his MS so affect 
the functions of balance or propulsion so as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the veteran's complete clinic records 
from the Tampa Bay, Florida VA Medical Center 
(VAMC) since April 2005.

2.  Upon receipt of any additional evidence 
and/or information, schedule the veteran for 
appropriate examination(s) in order to determine 
whether his service connected disabilities so 
affect his functions of balance or propulsion as 
to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  The claims 
folder should be provided to the examiner for 
review.  Upon examination and review of the 
claims folder, the examiner should be requested 
to provide opinion as to whether it is at least 
as likely as not (probability of 50 percent or 
greater) that the veteran's residuals of multiple 
sclerosis, when combined with service connected 
functional loss of use of the right lower 
extremity, so affects the functions of balance or 
propulsion as to preclude his locomotion without 
the aid of braces, crutches, canes or a 
wheelchair?

3.  Thereafter, readjudicate the claim on appeal.  
If any benefit on appeal remains denied, provide 
the veteran and his representative a supplemental 
statement of the case (SSOC) and an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical examination and opinion.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


